Citation Nr: 1215223	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  10-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased disability evaluation for a cervical spine disorder, with osteoarthritis and degenerative disc disease, to include an initial disability evaluation in excess of 10 percent and a disability evaluation in excess of 20 percent as of October 27, 2011.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The appellant served on active duty from July 1951 to July 1955 and from March 1958 to June 1962.  He served with Reserve components from October 17, 1979, to October 17, 1985, including inactive duty training at various times and active duty for training during the following times: May 17 to May 31, 1980; April 24 to April 27, 1981; May 31 to June 12, 1981; August 22 to September 5, 1981; July 31 to August 14, 1982; January 31 to February 5, 1983; July 16 to July 30, 1983; and from December 17 to December 23, 1983.  He also claimed additional Reserve duty between June 1962 and October 1979, but this duty has not been verified.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The October 2008 decision implemented the Board's April 2008 decision granting the Veteran service connection for a cervical spine disorder, while the April 2009 rating decision denied the Veteran's claim of entitlement to TDIU benefits.  These issues were previously remanded by the Board in September 2011 for further evidentiary development.  

The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in April 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in November 2011 granting a 20 percent disability evaluation for the Veteran's cervical spine disability, effective as of October 27, 2011.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

The Veteran's cervical spine disability has been manifested by pain and "moderate" limitation of motion throughout the pendency of this claim; it has not at any time been manifested by "severe" limitation of motion, forward flexion to 15 degrees or less, ankylosis, severe recurrent attacks of intervertebral disc syndrome, or incapacitating episodes due to intervertebral disc syndrome lasting at least 4 weeks but less than 6 weeks.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation of 20 percent for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292-95 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-43 (2011).

2.  The criteria for a disability evaluation in excess of 20 percent, at any time during the pendency of this claim, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5292-95 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5235-43 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received multiple VA medical examinations, including one as recent as October 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its September 2011 remand directives, as they pertain to the issue of an increased disability evaluation for a cervical spine disability.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the RO scheduled the Veteran for a medical examination and that he attended this examination.  The RO later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Increased Disability Evaluation for a Cervical Spine Disability

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Facts and Analysis

For historical purposes, VA received a claim from the Veteran in April 1997 seeking to reopen his previously denied claim of entitlement to service connection for a cervical spine disability.  This claim was denied by the RO in a November 1997 rating decision.  A timely notice of disagreement was received in December 1997, but the previous denial was confirmed in a September 1998 statement of the case.  The Veteran appealed this denial to the Board in November 1998.  The Board denied the Veteran's claim in a December 1999 decision.  

In March 2001, the United States Court of Appeals for Veterans Claims (Court) granted a the Secretary's motion to remand this matter back to the Board.  The Board subsequently remanded this issue back to the RO for proper notice in August 2003.  Upon return of the Veteran's case, the Board reopened the Veteran's claim of entitlement to service connection for a cervical spine disability in March 2006.  The issue was then remanded to the AMC for further evidentiary development.  Following this development, the Board granted the Veteran's claim in April 2008.  The RO subsequently assigned a 10 percent disability evaluation under Diagnostic Code 5010, effective as of April 21, 1997.  

In January 2009, VA received a timely notice of disagreement as to the assigned disability evaluation.  The Veteran also requested that he be awarded TDIU benefits at this time.  The claim for TDIU benefits was subsequently denied in an April 2009 rating decision, and the Board received a timely notice of disagreement regarding this decision in April 2009.  The Veteran's 10 percent disability evaluation was continued in a December 2009 statement of the case, and his claim for TDIU benefits was denied in another December 2009 statement of the case.  The Veteran appealed both of these decisions to the Board in January 2010.  

In September 2011, the Board again remanded the Veteran's claims to the RO for further evidentiary development.  In November 2011, the RO increased the Veteran's disability evaluation for his cervical spine disability to 20 percent under Diagnostic Code 5242, effective as of October 27, 2011.  Since this grant did not constitute a full grant of the benefits sought on appeal, this claim is still in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The claim for TDIU benefits was again denied in a November 2011 supplemental statement of the case.  

The Veteran was afforded a VA examination of the cervical spine in October 2002.  Regrettably, this is the first medical evidence pertaining to the cervical spine since the filing of the Veteran's claim in April 1997.  The Veteran reported constant neck pain in the posterior neck radiating up to the back of the head and increasing with flexing the head forward or any range of motion.  The Veteran described flare-ups occurring about four times a month and lasting for up to three days.  No muscle atrophy was present in the upper extremities and motor strength was normal.  Deep tendon reflexes were 1+ and symmetric in the upper extremities.  There was tenderness to palpation in the cervical paraspinal muscles, bilaterally.  Range of motion testing revealed forward flexion to 21 degrees, extension to 20 degrees, bilateral lateral flexion to 18 degrees, right lateral rotation to 26 degrees and left lateral rotation to 35 degrees.  The Veteran complained of subjective pain on the extremes of range of motion.  The examiner diagnosed the Veteran with degenerative arthritis of the cervical spine with degenerative disc disease with chronic ongoing cervical pain.  

According to a MRI report dated January 2003, the Veteran was suffering from severe degenerative disc disease at the C5-6 and C6-7 levels resulting in mild stenosis of the spinal canal and moderate to marked stenosis of the bilateral nerve root foramen.  He was also suffering from degenerative disc disease at the C4-5 level with mild stenosis of the spinal canal and moderate to marked stenosis of the right nerve root foramen and degenerative disc disease at the C3-4 level without evidence of significant spinal stenosis.  

The Veteran was seen by the Spine Center of Atlanta for an evaluation of his back and neck pain in October 2003.  The Veteran described his neck pain as a constant, sharp, stabbing pain radiating down to the elbow with numbness in the fingers.  Examination revealed a full range of motion with a severe increase in pain with hyperextension.  Motor examination to the upper extremities revealed 5/5 motor strength to all major muscle groups.  Sensation was normal and deep tendon reflexes were normoactive and symmetrical.  The Veteran was diagnosed with severe cervical spondylosis at C4-5, C5-6 and C6-7, with severe bilateral neural foraminal disease, grad 1 degenerative spondylolisthesis, and mild to moderate degenerative cervical spondylosis.  

The record also contains a VA examination of the right elbow dated January 2004.  The Veteran complained of neck pain at the extremes of range of motion.  However, no actual range of motion testing was performed.  Tenderness to palpation was also noted above the occipital region.  Atrophy of the paraspinous muscle was noted with no focal neurologic deficits.  

In February 2004, a private physician with the initials B.A.K. opined that, within a reasonable degree of medical certainty, the Veteran's right ulnar neuropathy was related to his in-service right elbow injury.  

The Veteran was treated by a private physician with the initials W.C.D. in June 2005.  Examination revealed tenderness to palpation about the ulnar nerve on the right.  It was noted that earlier studies suggested a mild underlying neuropathy involving the median and ulnar verves with no evidence of right cervical radiculopathy.  The Veteran was diagnosed with degenerative disc disease of the cervical spine, osteoporosis, and tardy ulnar nerve palsy.  During follow-up treatment, additional diagnoses of moderate to severe osteopenia and spinal stenosis were added.  

According to a March 2007 private MRI report, the Veteran had multilevel degenerative changes with disc/osteophyte complexes from C3 through C7 with possible foraminal nerve root contact on the right.  There was also multilevel degenerative disc disease with disc space height loss from C3 through C7.  

The Veteran was afforded another VA examination of the spine in May 2008.  There were no neurological deficits associated with this disability and the examiner noted that an EMG report was not compatible with neuropathy.  Posture and gait were normal and there were no abnormal spinal curvatures.  A neurological evaluation of the upper extremities was normal, and there was no muscle atrophy or abnormal muscle tone.  Range of motion testing revealed forward flexion to 15 degrees (with pain beginning at 5 degrees), extension was to 15 degrees (with pain at 5 degrees), bilateral lateral flexion to 15 degrees (with pain at 5 degrees), and bilateral lateral rotation to 20 degrees (with pain beginning at 10 degrees).  The examiner noted that the Veteran was very uncooperative during the examination, insisting that he was having severe pain with any movement of the cervical spine.  However, the examiner indicated that at the conclusion of the examination, the Veteran very easily twisted his cervical spine and body to retrieve a briefcase on the floor behind his chair.  The examiner diagnosed the Veteran with degenerative joint disease of the cervical spine.  The examiner also concluded that with the noted inconsistencies during the examination, the Veteran's complaints of pain and the outcome of the goniometric measurements were suspect.  

According to cervical spine X-rays from May 2008, there was normal bony alignment of the cervical spine.  There was marked disc space narrowing with endplate sclerosis and osteophyte formation involving C3 through C7 with neuroforamina narrowing.  The Veteran was diagnosed with severe degenerative changes with bilateral neural foramina, narrowing at C3 through C7.  A June 2008 private MRI revealed disc protrusions and disc bulging throughout the cervical spine.  The cervical cord was deemed to be normal.  An EMG was also performed at this time, but no definite evidence of spinal stenosis was found, aside from some increased polyphasics with decreased recruitment at the C8 muscles that may support a possible C7-T1 level spinal stenosis.  

A November 2009 VA outpatient treatment record notes that the Veteran's previous MRI revealed some mild canal narrowing.  However, an EMG did not show any cervically related defects.  The record also contains a private MRI of the cervical spine from May 2010.  This revealed diffuse cervical spondylosis from C3-C4 through C6-C7 with mild neural canal stenosis.  There was no cord myelopathy or atrophy appreciated.  

The Veteran was most recently afforded a VA examination in October 2011.  The Veteran reported that the pain in his neck was getting worse.  He endorsed flare-ups occurring in cold weather and with any exertional activity.  Cervical spine range of motion testing was performed, and it was determined that forward flexion was to 30 degrees, extension was to 30 degrees, bilateral lateral flexion was to 30 degrees, and bilateral lateral rotation was to 50 degrees, for a combined range of motion of 220 degrees.  Pain was noted at the extremes of motion and the examiner determined that there was no additional loss of motion upon repetition, although pain was noted upon movement.  There was also evidence of localized tenderness and guarding and/or muscle spasm that was not so severe as to result in abnormal gait or spinal contour.  Neurological testing revealed active movement against some resistance in the upper extremities.  Reflexes were deemed to be hypoactive.  There was no muscle atrophy and sensation was normal.  The examiner also concluded that there was no radicular pain or any other signs or symptoms due to radiculopathy.  There was also no evidence of neurologic abnormalities such as bowel or bladder problems.  The Veteran did not have any incapacitating episodes over the past 12 months due to his intervertebral disc syndrome either.  The examiner concluded that the Veteran's cervical spine condition resulted in mild to moderate functional impairment due to decreased range of motion and stiffness.  It also resulted in minimal effect on his activities of daily living and mild impairment on sedentary employment.  Finally, the examiner noted that there was no neurological impairment resulting from this disability.  

Finally, the record contains private treatment records dated December 2011.  According to an orthopedic record, examination revealed tenderness to palpation about the cervical spine with marked restricted range of motion and atrophy of the paraspinous muscles.  No gross neurologic deficit was found in either upper extremity.  X-rays were also interpreted to reveal severe degenerative disc disease, osteopenia, and severe intervertebral disc space narrowing at C3 through C7.  The Veteran also complained of numbness and tingling in the right hand with decreased grip strength, noting a history of a ruptured biceps tendon several years earlier.  A neurologic record from the Chattanooga Outpatient Center notes findings suggestive of old or chronic right C6 radiculopathy and findings consistent with chronic nerve root injury at the C8 level suggesting radiculopathy.  There was no clear evidence of right ulnar neuropathy and no compelling evidence of carpal tunnel syndrome.  


Increased Disability Evaluation for a Cervical Spine Disability

The Veteran contends that he is entitled to an increased disability evaluation for his service-connected cervical spine disability.  Specifically, he contends that he is entitled to an initial disability evaluation in excess of 10 percent, and, a disability evaluation in excess of 20 percent as of October 27, 2011.  When affording the Veteran the full benefit of the doubt, the Board finds that an initial disability evaluation of 20 percent is warranted.  However, the preponderance of the evidence of record demonstrates that a disability evaluation in excess of 20 percent is not warranted at any time during the pendency of this claim.  

The Board will first address the Veteran's claim of entitlement to an initial disability evaluation in excess of 10 percent for a cervical spine disability.  In considering the Veteran's claim, the Board notes that the regulations for rating disabilities of the spine were twice revised during the pendency of the Veteran's claim, effective September 23, 2002; and effective September 26, 2003. See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  In this regard, if a law or regulation changes during the course of a claim or an appeal, the version more favorable to the veteran will apply, to the extent permitted by any stated effective date in the amendment in question. 38 U.S.C.A. § 5110(g); VAOPGCPREC 3- 2000; see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Amendments with a specified effective date without provision for retroactive application may not be applied prior to the effective date.  As of that effective date, the Board must apply whichever version of the rating criteria is more favorable to the Veteran.  In this case, either the old or revised rating criteria may apply, although the new rating criteria are only applicable since their effective date.  VAOPGCPREC 3-2000.

According to the rating criteria in effect prior to September 26, 2003, and the criteria in effect at the time the Veteran filed his claim in April 1997, limitation of motion of the cervical spine was rated under 38 C.F.R. § 4.71a, Diagnostic Code 5290 and intervertebral disc syndrome was rated under Diagnostic Code 5293.  

According to Diagnostic Code 5290, limitation of motion of the cervical spine that is slight is rated as 10 percent disabling; limitation of motion that is "moderate" is rated as 20 percent disabling; and limitation of motion that is "severe" is rated as 30 percent disabling.  Id.  

According to the October 2002 VA examination report, which is the first evidence reflecting the severity of the Veteran's cervical spine disability since filing his claim, the Veteran had forward flexion to 21 degrees, extension to 20 degrees, bilateral lateral flexion to 18 degrees, right lateral rotation to 26 degrees and left lateral rotation to 35 degrees, for a combined range of motion of 138 degrees.  This is certainly representative of a notable decrease in range of motion.  While not decisive, as the new regulations did not go in effect until September 26, 2003, 38 C.F.R. § 4.71a, Note(2) indicates that normal range of motion of the cervical spine is forward flexion to 45 degrees, extension to 45 degrees, bilateral lateral flexion to 40 degrees, and bilateral lateral rotation to 80 degrees.  Again, while these regulations were not effective until 2003, they do at least illustrate the limited motion of the Veteran upon examination in 2002.  

To the contrary of the above, a private record dated October 2003 indicates that the Veteran was capable of a full range of motion.  However, it was noted that he had a severe increase with pain with hyperextension and that his cervical spondylosis was "severe."  The next evidence of actual range of motion testing is from May 2008.  Range of motion testing revealed forward flexion to 15 degrees (with pain beginning at 5 degrees), extension was to 15 degrees (with pain at 5 degrees), bilateral lateral flexion to 15 degrees (with pain at 5 degrees), and bilateral lateral rotation to 20 degrees (with pain beginning at 10 degrees).  However, the examiner concluded that these results were not reliable, as the Veteran was being uncooperative and that he exhibited a greater range of motion after the examination when picking up a briefcase.  

Having considered all of the above evidence and resolved all reasonable doubt in favor of the Veteran, the Board concludes that he is entitled to an initial disability evaluation of 20 percent for his service-connected cervical spine disability.  The October 2002 VA examination report reveals that there was a great deal of limited motion in the cervical spine.  The examiner did not suggest that the Veteran was exaggerating his symptomatology at this time.  Subsequent private treatment in 2003, while revealing a greater range of motion, did suggest there was severe pain associated with this motion.  Finally, while the May 2008 VA examiner did indicate that there was some malingering on the part of the Veteran, this fact alone does not suggest that the Veteran suffered from no limitation of motion at all.  Subsequent examination in October 2011 also revealed range of motion with forward flexion to 30 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 50 degrees, for a combined range of motion of 220 degrees, demonstrating there is a current loss of range of motion.  Again, there was no finding of exaggeration of symptomatology at this time.  In light of these facts, the Board finds that the Veteran suffered from "moderate" limitation of the cervical spine since his original effective date, and as such, an initial disability evaluation of 20 percent is warranted.  

However, the preponderance of the evidence of record demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for his service-connected cervical spine disability at any time during the pendency of his claim.  As already noted, under the regulations as they existed prior to September 26, 2003, a 30 percent disability evaluation was warranted when there was evidence of "severe" limitation of motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  However, while there is certainly evidence of limited motion in this case, the preponderance of the evidence demonstrates that the Veteran was able to exhibit a reasonable degree of motion upon examination in 2002 and 2008.  Furthermore, the 2003 private treatment record reveals that despite pain, the Veteran is on occasion capable of a full range of motion.  As such, his loss of motion is more appropriately characterized as "moderate" rather than as "severe."  Finally, according to a VA examination performed in October 2011, the Veteran had forward flexion to 30 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees and bilateral lateral rotation to 50 degrees, for a combined disability evaluation of 220 degrees.  There was no additional limitation upon repetitive motion.  This actually suggests an improvement in the Veteran's overall range of motion since his original VA examination of October 2002.  This demonstrates that the Veteran has maintained a significant amount of motion in the cervical spine, and it would be inappropriate to characterize this limited motion as "severe."  As such, the preponderance of the evidence demonstrates that a higher disability evaluation is not warranted under the regulations, as they existed prior to September 26, 2003.  

The Board has also considered whether the Veteran would be entitled to an increased disability rating based on the regulations pertaining to limitation of motion as they have existed since September 26, 2003.  As discussed above, a 20 percent disability evaluation is warranted under the old rating criteria.  For a higher disability evaluation of 30 percent to be warranted under the new rating criteria, the evidence must demonstrate forward flexion of the cervical spine 15 degrees or less, or, favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.  While the VA examination report dated May 2008 does note forward flexion to only 15 degrees with pain beginning at 5 degrees, the examiner explained that these measurements were suspect because the Veteran was very uncooperative during the examination and because the Veteran easily twisted his cervical spine when gathering his things after the examination.  While, as already noted, this does not suggest that the Veteran had no lack of motion at this time, it does suggest that he was at least capable of forward flexion in excess of 15 degrees.  Finally, the October 2011 VA examination revealed forward flexion to 30 degrees with no additional limitation upon repetition.  As such, the preponderance of the evidence of record demonstrates that the Veteran would not be entitled to a disability evaluation in excess of 20 percent at any time during the pendency of his claim based on the regulations that have been in effect since September 26, 2003.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of their normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

According to the evidence of record, the Veteran did complain about subjective pain when moving his spine.  Evidence of pain is an important factor for consideration.  However, the United States Court of Appeals for Veterans Claims (Court) has recently held that "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011).  Without any evidence of further functional loss as a result of the Veteran's pain, a higher disability evaluation is not warranted under DeLuca.  The Veteran was apparently capable of a full range of motion in 2003 despite his pain.  Likewise, while pain was noted upon examination in October 2002, the Veteran was still able to perform a reasonable degree of motion.  Therefore, the preponderance of the evidence of record demonstrates that a higher disability evaluation is not warranted in light of the DeLuca criteria.  

The Board has also considered whether consideration of a higher disability rating under the regulations pertaining to intervertebral disc syndrome is necessary.  See 38 C.F.R. § 4.71a.  The criteria for evaluating intervertebral disc syndrome underwent several revisions during the pendency of the appeal.  Under the criteria in effect prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic Code 5293, a higher disability evaluation of 40 percent was warranted when there was evidence of severe recurring attacks with intermittent relief.  According to the October 2002 VA examination, the Veteran had flare-ups that occurred about four times per month and lasted for up to three days.  However, there is no evidence that these attacks were "severe."  The Veteran would treat them with rest, lying down and ice.  The May 2008 VA examiner also noted that there were no flare-ups of the Veteran's spinal condition and that this was not an examination for intervertebral disc syndrome.  Finally, the October 2011 VA examiner concluded that while the Veteran was suffering from intervertebral disc syndrome, he had not suffered any incapacitating episodes related to intervertebral disc syndrome in the previous 12 months.  Therefore, as there is no evidence of severe recurring attacks, a higher disability rating is not warranted for intervertebral disc syndrome based on the rating criteria as they existed prior to September 23, 2002.  

The version of the rating criteria for intervertebral disc syndrome in effect from September 23, 2002 to September 26, 2003 provided for two methods of rating this disorder.  First, intervertebral disc syndrome could be rated by combining separate ratings for chronic neurologic and orthopedic manifestations.  As will be discussed below, there is no objective evidence of chronic neurologic manifestations.  A higher rating of 40 percent was also assignable based on the total duration of incapacitating episodes.  Specifically, when there are incapacitating episodes with a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, the assignment of a 40 percent disability evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  Note (1) to the rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  As already noted, the October 2011 VA examiner concluded that the Veteran had not suffered any incapacitating episodes related to intervertebral disc syndrome in the previous 12 months.  The record contains no other evidence of physician prescribed bed rest.  As such, a higher disability evaluation for intervertebral disc syndrome based on the criteria as they existed prior to September 26, 2003, is not warranted.  

Finally, the Board has considered whether the Veteran would be entitled to a higher disability rating based on incapacitating episodes as a result of his intervertebral disc syndrome under the regulations as they have existed since September 26, 2003.  However, this version of the rating criteria is comprised of the same language from the previously revised regulations for rating intervertebral disc syndrome that existed from September 23, 2002 to September 26, 2003.  Since the rating criteria have not changed since the prior version, the Veteran would not be entitled to a higher disability rating since there is no evidence of incapacitating episodes.  

The Board recognizes that the Veteran believes he is entitled to a disability evaluation in excess of 20 percent for his cervical spine disability.  However, he has not provided VA with any competent and credible evidence to demonstrate that he is in fact entitled to a higher rating.  In April 2011, the Veteran testified that he suffered from constant pain.  He also indicated that he believed his neck, along with his service-connected right elbow disability, prevented him from lifting.  He also described problems sleeping and an inability to chores in the yard or the house.  Specifically, he reported that he was only awake a few hours per day before he had to lie back in bed due to pain.  The Veteran also described numerous limitations as a result of his right upper extremity.  

While the Board has considered this testimony, it fails to demonstrate that the Veteran is entitled to a disability evaluation in excess of 20 percent at any time during the pendency of this appeal.  The next-higher disability evaluation of 30 percent is meant to compensate for a significantly greater limitation of motion than experienced by the Veteran, or, a veteran that suffers from ankylosis.  Ankylosis is the fixation of an entire joint.  See 38 C.F.R. § 4.71a, Note (5).  While the Veteran has described extensive limitations on his day to day life, he has related a great deal of his difficulty to his right upper extremity.  The severity of his right upper extremity is not relevant to the issue currently on appeal.  In addition, the credibility of the Veteran's testimony is questionable as it appears to be contradicted by the October 2011 VA examination report.  According to the examiner, the Veteran only suffered mild to moderate functional impairment due to his neck disability.  In summary, the Veteran has not provided any credible testimony to demonstrate that his cervical spine disability is more than 20 percent disabling.  .

Neurological Impairment

Note (1) to 38 C.F.R. § 4.71a instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  The record consistently shows that the Veteran does not suffer from bowel or bladder impairment.  Also, according to the October 2002 VA examination report, there was no muscle atrophy and motor strength was normal.  Deep tendon reflexes were also deemed to be 1+ bilaterally.  The October 2003 private spine evaluation also indicates that motor examination of the upper extremities revealed 5/5 motor strength and that sensation was normal with normoactive and symmetrical deep tendon reflexes.  A January 2004 VA examination of the right upper extremity also relates the Veteran's ulnar neuropathy to his right upper extremity and notes that examination was suggestive of mild underlying diabetic polyneuropathy.  Finally, the October 2011 VA examiner specifically concluded that the Veteran did not suffer any neurological impairment as a result of his service-connected cervical spine disability.  As such, a separate disability evaluation for neurological impairment, at any time during the pendency of this claim, is not warranted.  

The Board recognizes that a March 2007 MRI suggested possible foraminal nerve root contact on the right side of the cervical spine.  However, the May 2008 VA examiner explained that there were no neurological deficits associated with the Veteran's cervical spine disability and that an EMG report was not compatible with neuropathy.  Also, the Veteran has submitted a December 2011 private medical report noting that findings were suggestive of old or chronic right C6 radiculopathy with a chronic nerve root injury.  However, the Board finds that the remaining evidence of record outweighs this conclusion.  After neurological testing in October 2011, it was specifically concluded that there was no neurological impairment due to the cervical spine.  This was confirmed by earlier EMGs.  Also, the Veteran's private physician in February 2004 concluded within a reasonable degree of medical certainty that the Veteran's right ulnar neuropathy was related to his service-connected right elbow injury.  The Veteran is already service-connected for neuropathy of the right elbow.  As such, the preponderance of the evidence of record demonstrates that the Veteran does not suffer from neurological impairment stemming from his cervical spine, but rather as a result of his right elbow disability.  

Extraschedular Consideration

The rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2011).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected cervical spine disability include limited motion and pain.  However, such impairment is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  These codes allow for a higher disability evaluation upon a showing of worsening symptomatology.  Therefore, the rating criteria reasonably describe the Veteran's disability.  The evidence also does not suggest that the Veteran's cervical spine disability alone results in marked interference with employment above and beyond that considered by the assigned disability evaluation or that there have been frequent periods of hospitalization.  In fact, the October 2011 VA examiner concluded that there was only mild to moderate functional impairment on activities of daily living and mild impairment on sedentary employment.  The Board recognizes that the Veteran does indeed suffer some degree of impairment as a result of this disability.  However, a degree of occupational impairment is inherent in his assigned disability evaluation.  Therefore, referral for consideration of an extraschedular rating is not warranted.  


Conclusion

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether the application of staged ratings as enunciated by the Court, in the case of Fenderson v. West, would be in order.  See 12 Vet. App. 119 (1999).  However, as outlined in detail above, the Veteran's cervical spine disability has been no more than 20 percent disabling at any time during the pendency of this claim.  As such, staged ratings are not warranted.  

Resolving all reasonable doubt in favor of the Veteran, the Board concludes that an initial disability evaluation of 20 percent for a cervical spine disability is warranted.  To this extent, the claim is granted.  However, the preponderance of the evidence is against the claim of entitlement to a disability evaluation in excess of 20 percent at any time during the pendency of this claim, and as such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for a cervical spine disability is denied.


ORDER

An initial disability evaluation of 20 percent for a cervical spine disability is granted.  

A disability evaluation in excess of 20 percent for a cervical spine disability, at any time during the pendency of this claim, is denied.  


REMAND

The Veteran contends that he is entitled to TDIU benefits due to his service-connected disabilities.  Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board previously remanded this issue in September 2011 so that an examination could be provided to determine whether the Veteran's service-connected disabilities, taken as a whole, resulted in unemployability.  Unfortunately, while the Veteran was afforded an examination in October 2011, an opinion was only offered as to whether the Veteran's cervical spine disability, on its own, resulted in unemployability.  The Veteran should be scheduled for an examination in which an opinion is offered as to whether all of the Veteran's service-connected disabilities, including his cervical spine disability, his residuals of a fracture of the right radial head, and his right ulnar neuropathy, leave the Veteran unable to obtain or maintain gainful employment.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  

The Board notes that the Veteran's attorney argued that the Board's September 2011 remand was in error, as there was already sufficient medical evidence of record and a new VA examination, therefore, was not permitted.  However, the Board disagrees with this assertion.  The record reflects that the Veteran's spine had not been examined since May 2008.  In a February 2009 phone conversation, the Veteran indicated that he desired to be rescheduled for another VA examination because he felt that the May 2008 VA examination was inadequate and that the examiner did not fully examine him.  Furthermore, the Veteran had not been afforded an examination to determine whether his service-connected disabilities resulted in unemployability.  While the record did contain a May 2009 private employability assessment, the Veteran was not actually examined in conjunction with the assessment and the examiner instead relied in part on a phone interview conducted with the Veteran.  The reliability of an opinion based in part on the Veteran's unverifiable statements pertaining to the severity of his symptomatology (especially in light of the May 2008 VA examiner concluding that the Veteran was exaggerating symptomatology) is highly suspect.  Therefore, the Board has placed little weight on the probative value of the May 2009 report.  It is clear from these facts that a new examination was indeed the proper course of action in this case.  

Finally, the Board notes that the Veteran's attorney argued in December 2011 that the Veteran's service-connected cervical spine disability and fracture of the right radial head should be treated as a single disability.  The attorney cites to 38 C.F.R. § 4.16(a)(3) in support of this argument, which notes that disabilities affecting a single body system, such as orthopedic, are to be considered as one disability.  The RO should take this argument into consideration when readjudicating this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate examination so that an opinion can be offered as to whether it is at least as likely as not that the Veteran's service-connected disabilities, either individually or in concert with one another, have rendered the Veteran unable to obtain or maintain a gainful occupation at any time since the receipt of his claim in April 1997.  The examiner should examine and interview the Veteran and review the medical and lay evidence of record.  

The Veteran's claims file and a copy of this remand must be provided to the examiner for review, and these items should be sent to the examiner as soon as possible following the original examination request.  

The examiner should provide a complete rationale for all opinions offered, explaining in detail why the Veteran is or is not totally unemployable as a result of his service-connected disabilities.  If it is determined that the Veteran has only been unemployable for part of the appeals period, the examiner should fully discuss why this is the case.  

The Veteran's lay statements of occupational impairment should also be considered and discussed.  The examiner should also review and discuss the private Individual Unemployability Assessment dated May 2009 when formulating a final opinion.  

2.  Thereafter, the RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the appellant and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


